20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 1 of
                                        10



                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

      In re:                                     §
                                                 § Chapter 11
      KrisJenn Ranch, LLC,                       §
                                                 §
      Debtor                                     § Case No. 20-50805



      KrisJenn Ranch, LLC, KrisJenn Ranch,       §
      LLC–Series Uvalde Ranch, and KrisJenn      §
      Ranch, LLC–Series Pipeline ROW, as         §
      successors in interest to Black Duck       §
      Properties, LLC,                           §
                                                 § Adversary No. 20-05027
      Plaintiffs,                                §
                                                 §
      v.                                         §
                                                 §
      DMA Properties, Inc. and Longbranch        §
      Energy, LP,                                §
                                                 §
      Defendants.                                §


      DMA Properties, Inc. and Frank Daniel      §
      Moore,                                     §
                                                 §
      Cross-Plaintiffs/Third-Party Plaintiffs,   §
                                                 §
      v.                                         § Adversary No. 20-05027
                                                 §
      KrisJenn Ranch, LLC, KrisJenn Ranch,       §
      LLC–Series Uvalde Ranch, and KrisJenn      §
      Ranch, LLC–Series Pipeline ROW, Black      §
      Duck Properties, LLC, Larry Wright, and    §
      John Terrill,                              §
                                                 §
      Cross-Defendants/Third-Party Defendants.   §
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 2 of
                                        10



      DMA PROPERTIES, INC.’S REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY
      JUDGMENT ON DMA’S OWNERSHIP INTEREST IN THE BIGFOOT NOTE PAYMENTS
            The interpretation of the contract transferring 50% ownership of the Bigfoot note

     payments to DMA is a discrete issue that must be decided as a matter of law. The plain,

     unambiguous language of the agreements confirms DMA’s property right to 50% of the

     gross note payments—and expressly states that DMA’s right to the note payments is not

     encumbered by any alleged debts.

            KrisJenn’s response does not deal with the actual language of the agreements.

     Instead, without citing the agreements themselves and citing almost no legal authority at

     all,1 KrisJenn theorizes that DMA merely has a contract with Black Duck and that

     KrisJenn does not have to recognize or honor that contract. But both the plain language

     of the agreement itself and binding Texas law refute KrisJenn’s argument.

            Further, having warranted that DMA took its 50% interest in the Bigfoot note

     payments free and clear from any and all debts, Wright and KrisJenn are estopped from

     now arguing KrisJenn has an interest in DMA’s property based on any debts.

            Because the agreements are subject to only one reasonable interpretation, DMA

     asks the Court to rule as a matter of law that DMA is the owner of 50% of the Bigfoot

     promissory-note payments.
                                             ANALYSIS
     I.     The plain language of the Email Agreement and Harris SWD Agreement
            transferred to DMA 50% ownership of the Bigfoot note payments.
            The construction of the contract—the Harris SWD Agreement and the

     incorporated Email Agreement—is a question of law. See Glassell Non-Operated Interests,

     Ltd. v. EnerQuest Oil & Gas, L.L.C., 927 F.3d 303, 306 (5th Cir. 2019) (applying Texas

     law). “The court must find the parties’ intent as expressed in the agreement” by

     “giv[ing] terms their plain, ordinary and generally accepted meaning unless the


     1 The onlyexception being the citations in the legal standard and citations on the need for
     consideration. Resp. [#89] at 4.


                                                 2
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 3 of
                                        10



     instrument itself shows them to have been used in a technical or different sense.” Id.

     (quotation omitted).

            Here, the two agreements are subject to only one reasonable interpretation: DMA

     owns 50% of the Bigfoot note payments.

            A.      The plain language demonstrates the parties intended to DMA to be
                    the third-party beneficiary.
            Moore and Wright (on behalf of himself and Black Duck) intended to transfer 50%

     ownership of the Bigfoot note payments to DMA. See Basic Capital Mgmt., Inc. v. Dynex

     Commercial, Inc., 348 S.W.3d 894, 900 (Tex. 2011) (“In determining whether a third party

     can enforce a contract, the intention of the contracting parties is controlling.” (quotation

     omitted)).

            Moore expressly resigned from his role as manager of Black Duck and relinquished

     his ownership interest (through SCMED) in Black Duck in exchange for a 50% ownership

     of the Bigfoot note payments through DMA (among other things). Ex. 1 (Moore Decl.)

     ¶9. The terms of Moore’s departure from Black Duck were confirmed in the Email

     Agreement and the Harris SWD Agreement. Ex. 4 (Email Agreement); Ex. 5 (Harris

     SWD Agreement). The plain language of those documents states that “Larry Wright and

     Daniel Moore have agreed to remove Daniel Moore from all aspects that involve BLACK

     DUCK PROPERTIES, LLC” for “transfer [of] the following items from Black Duck and

     to DMA Properties, INC or any other [e]ntity owned by Daniel Moore [or] of Daniel[’]s

     choice . . . .” Ex. 4 (Email Agreement) at 3; see also City of Hous. v. Williams, 353 S.W.3d

     128, 145-46 (Tex. 2011) (finding contract created third-party beneficiary where it

     expressly granted benefits to specific third parties).

            Wright and Moore specifically agreed that the “[f]ollowing [i]tems to be

     transferred” included:
            No less than 50% carried interest and 50% entitlement on all terms and
            conditions and monies owed on the Note to Black Duck Properties and Big



                                                   3
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 4 of
                                        10



             Foot regarding the Harris SWD. Harris SWD [note] is 100% FREE AND
             CLEAR OF ANY AND ALL DEBTS.
     Id. Likewise, the Harris SWD Agreement states that “DMA Properties, Inc. is entitled to

     receive 50% of all Gross Monies . . . for the remainder of all payments due[.]” Ex. 5 (Harris

     SWD Agreement) at 1.

             The intent to confer a benefit on DMA—a 50% ownership stake in the Bigfoot

     note—is “clearly and fully spelled out” in the Email Agreement and Harris SWD

     Agreement. Easter v. Prof’l Performance Dev. Grp., Inc., No. 5:16-CV-222-DAE, 2016 WL

     4033269, at *4 (W.D. Tex. July 27, 2016) (applying Texas law and finding defendant was

     a third-party beneficiary where contract “extended a clear benefit” to a category of third

     parties).

             KrisJenn does not dispute that DMA was the intended third-party beneficiary.

     Resp. [#89] at 4. Nor does Wright testify that another arrangement was intended. Resp.

     [#89] Ex. A (Wright Aff.). Instead, KrisJenn merely complains that DMA did not

     specifically call itself a “third-party beneficiary” in its summary-judgment motion. Resp.

     [#89] at 4.

             That “magic words” argument flatly fails under Texas law. DMA’s motion for

     summary judgment—and the underlying agreements at issue—make it abundantly plain

     that DMA is a third-party beneficiary under the agreements: Black Duck transferred to

     DMA a right to 50% of all payments on the Bigfoot note in exchange for Moore’s complete

     departure from Black Duck. See Mot. [#41] at 3, 5-6, 11-13; Ex. 1 (Moore Decl.) ¶9. The

     provisions of the contract speak for themselves, showing that DMA was expressly granted

     “50% carried interest and 50% entitlement” in the Bigfoot note payments and was

     therefore a third-party beneficiary of the contract. Ex. 4 (Email Agreement) at 3. That is

     all that is needed under Texas law, which does not require that the agreements identify

     DMA using the phrase “‘third-party beneficiary’ or any similar magic words.” Williams,




                                                  4
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 5 of
                                        10



     353 S.W.3d at 145. Instead, the Court need only consider the parties’ intent as reflected

     in the agreements’ language to know that DMA was a beneficiary of the contracts. Id.

            B.      DMA owns 50% of the Bigfoot note payments.
            Phrase after phrase of the Email Agreement and Harris SWD Agreement confirms

     Wright and Moore meant to transfer ownership of half of Bigfoot’s note payments to

     DMA:
           Black Duck intended to “legally transfer” the 50% interest to DMA;
           DMA was to receive “50% carried interest and 50% entitlement on all terms and
            conditions and monies owned on the [Bigfoot note;]”
           Moore had the option to “buy out of the remaining 50%” of the Bigfoot note;
           DMA “is entitled to 50% of all Gross Monies” from the Bigfoot note;
           DMA’s right to 50% of the note payments persists even if payment is made to
            Black Duck’s “successors and assigns[;]”
           DMA is a “50% carried interest party[;]” and
           DMA is “entitled to 50% of any and all scenarios and outcomes” if Bigfoot fails to
            make the note payments.

     Ex. 4 (Email Agreement); Ex. 5 (Harris SWD Agreement). And Wright represented that

     DMA’s ownership interest would be unencumbered—“fully accept[ing] and

     approv[ing]” the statement that the Bigfoot note was “100% FREE AND CLEAR OF

     ANY AND ALL DEBTS.” Ex. 4 (Email Agreement).

            The plain, unambiguous language of the contract shows DMA has a property right

     to 50% of all Bigfoot note payments, a right undiminished by any alleged Black Duck debts.

     See First Bank v. Brumitt, 519 S.W.3d 95, 105 (Tex. 2017) (“When a contract’s language

     is unambiguous, courts must construe the contract as a matter of law.” (quotation

     omitted)).




                                                 5
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 6 of
                                        10



            Without citing a single case—or even the language of the Email Agreement or

     Harris SWD Agreement—KrisJenn asserts that DMA has only a contract with Black

     Duck that KrisJenn can disregard. Resp. [#89] at 4-6.

            KrisJenn’s argument contradicts the plain text of the Email Agreement and the

     Harris SWD Agreement. See Ex. 4 (Email Agreement); Ex. 5 (Harris SWD Agreement).

     And it does more than that: it also contradicts cases applying the “general principle” that

     “[a]n assignment of payments to be made in futuro, usually in the form of accounts

     receivable, is held to pass legal title in the proceeds to the assignee.” Fed. Deposit Ins.

     Corp. v. Mademoiselle of Cal., 379 F.2d 660, 665 (9th Cir. 1967) (emphasis in original); see

     also Asset Restructuring Fund, L.P. v. Liberty Nat. Bank & Resolution Tr. Corp., 886 S.W.2d

     548, 552 (Tex. App.—Austin 1994, writ denied) (concluding sale of right to percentage

     of loan payment granted third party ownership in loan and underlying collateral); Brown

     v. Lee, 371 S.W.2d 694, 696 (Tex. 1963) (reiterating that the right to receive proceeds

     payable in the future is property). Black Duck’s assignment to DMA of a right to future

     payments therefore passed title to DMA for 50% of the note proceeds.

            And where, as here, the assignor continues to collect the payments, “[t]he

     assignor becomes collection agent for the assignee so that upon the insolvency of the

     assignor, the proceeds of the accounts in the hands of the receiver are the property of the

     assignee.” Mademoiselle, 379 F.2d at 665. Black Duck’s obligation to collect the note

     payments and subsequent insolvency thus does not extinguish DMA’s property right.

     Nor could Black Duck assign to KrisJenn what it did not own. See Brown v. Mesa

     Distributors, Inc., 414 S.W.3d 279, 285 (Tex. App.—Houston [1st Dist.] 2013, no pet.)

     (“An assignment is a manifestation by the owner of a right of his intention to transfer such

     right to the assignee.” (emphasis added)).2

     2 KrisJenn claims it is a “successor-in-interest” to “Black Duck’s ownership or control
     of certain property.” Resp. [#89] at 5. Regardless of whether KrisJenn is a successor-in-
     interest or successor to Black Duck, the Harris SWD Agreement expressly grants DMA
     the right to 50% of the Bigfoot note payments made to Black Duck’s “successors and


                                                   6
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 7 of
                                        10



     II.     Quasi-estoppel bars Wright and KrisJenn from asserting any right to
             DMA’s portion of the note payments.
             Wright and KrisJenn are estopped from claiming they can take DMA’s property

     based on Black Duck’s alleged debts to KrisJenn.3 In confirming the terms of Moore’s

     withdrawal from Black Duck, Wright specifically agreed that the Bigfoot note was “100%

     FREE and CLEAR OF ANY AND ALL DEBTS.” Ex. 4 (Email Agreement) at 3. Wright,

     “on behalf of himself and Black Duck Properties, LLC[,]” also agreed that DMA was

     entitled to “50% of all Gross Monies” received from “Big Foot per the terms and

     conditions of the Note[,]” not 50% of Black Duck’s net income. Ex. 5 (Harris SWD

     Agreement) at 1.

             In exchange for these terms, Wright and KrisJenn accepted full control and

     ownership of Black Duck. KrisJenn cannot now claim it is entitled to 100% of the Bigfoot

     note payments based on an undisclosed debt—or any other alleged debt—Black Duck

     supposedly incurred. See, e.g., Lopez v. Munoz, Hockema & Reed, L.L.P., 22 S.W.3d 857,

     864 (Tex. 2000) (“Quasi-estoppel precludes a party from asserting, to another’s

     disadvantage, a right inconsistent with a position previously taken.”); Stable Energy, L.P.

     v. Newberry, 999 S.W.2d 538, 548 (Tex. App.—Austin 1999, pet. denied) (finding quasi-

     estoppel applied because it would be unconscionable to permit parties to accept the

     benefits of a transaction and then take an inconsistent position to avoid corresponding

     obligations or effects).

             KrisJenn does not deny that quasi-estoppel applies here. Resp. [#89] at 7-9.

     Instead, KrisJenn merely tries to muddy the waters with unsupported allegations that

     Moore was a bad actor, citing only one email where Moore expressed frustration on an




     assigns.” Ex. 5 (Harris SWD Agreement). Further, Black Duck purported to “assign”
     what it owned to KrisJenn. Ex. 8 (October 12, 2018 Letter); Ex. 9 (Assignment of Note).
     3 The Court need not decide whether the alleged debts to KrisJenn are actually valid here

     to find DMA owns the 50% of the note without any encumbrances.


                                                 7
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 8 of
                                        10



     issue wholly separate from the Bigfoot note—the signing of agreements to extend closing

     on a right-of-way.

              KrisJenn’s mere finger-pointing concerning the right-of-way—a different

     project—cannot deny DMA the equitable relief to which it is entitled for the note

     payments. See Park v. Escalera Ranch Owners’ Ass’n, Inc., 457 S.W.3d 571, 597 (Tex.

     App.—Austin 2015, no pet.) (stating that the party claiming unclean hands bears the

     burden of showing it “has been seriously harmed and the wrong complained of cannot be

     corrected without applying the doctrine”); Lazy M Ranch, Ltd. v. TXI Operations, LP, 978

     S.W.2d 678, 683 (Tex. App.—Austin 1998, pet. denied) (concluding the doctrine of

     unclean hands does not apply when the alleged bad conduct occurred in a different

     transaction).

              Having warranted that the note payments were free and clear of any and all debts

     and that DMA is entitled to gross monies, Wright and KrisJenn are estopped from

     claiming they can take DMA’s portion of the Bigfoot note payments to satisfy any alleged

     debts.
                                    CONCLUSION AND PRAYER
              For these reasons, DMA is entitled to judgment as a matter of law that it owns

     50% of the Bigfoot note payments.




                                                 8
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 9 of
                                        10



                                            Respectfully submitted,


                                            /s/ Christopher S. Johns
                                            Christopher S. Johns
                                            State Bar No. 24044849
                                            Christen Mason Hebert
                                            State Bar No. 24099898
                                            JOHNS & COUNSEL PLLC
                                            14101 Highway 290 West, Suite 400A
                                            Austin, Texas 78737
                                            512-399-3150
                                            512-572-8005 fax
                                            cjohns@johnsandcounsel.com
                                            chebert@johnsandcounsel.com
                                            /s/ Timothy Cleveland
                                            Timothy Cleveland
                                            State Bar No. 24055318
                                            Austin H. Krist
                                            State Bar No. 24106170
                                            CLEVELAND | TERRAZAS PLLC
                                            4611 Bee Cave Road, Suite 306B
                                            Austin, Texas 78746
                                            512-689-8698
                                            tcleveland@clevelandterrazas.com
                                            akrist@clevelandterrazas.com
                                            /s/ Natalie F. Wilson
                                            Natalie F. Wilson
                                            State Bar No. 24076779
                                            LANGLEY & BANACK
                                            745 East Mulberry Avenue, Suite 700
                                            San Antonio, Texas 78212
                                            210-736-6600
                                            210-735-6889 fax
                                            nwilson@langleybanack.com
                                            Andrew R. Seger
                                            State Bar No. 24046815
                                            KEY TERRELL & SEGER
                                            4825 50th Street, Suite A
                                            Lubbock, Texas 79414
                                            806-793-1906
                                            806-792-2135 fax
                                            aseger@thesegerfirm.com
                                            Attorneys for Frank Daniel Moore and DMA
                                            Properties, Inc.


                                        9
20-05027-rbk Doc#93 Filed 10/12/20 Entered 10/12/20 09:06:41 Main Document Pg 10 of
                                         10



                                       CERTIFICATE OF SERVICE
              I hereby certify that on October 12, 2020 a true and correct copy of the foregoing
     document was transmitted to each of the parties via the Court’s electronic transmission
     facilities and/or via email as noted below. For those parties not registered to receive
     electronic service, a true and correct copy of the foregoing document was served by U.S.
     Mail, first class, postage prepaid, at the address noted below:
      Ronald J. Smeberg                                   Michael Black
      Charles John Muller, IV                             BURNS & BLACK PLLC
      MULLER SMEBERG, PLLC                                750 Rittiman Road
      111 W. Sunset                                       San Antonio, TX 78209
      San Antonio, TX 78209                               mblack@burnsandblack.com
      ron@smeberg.com
      john@muller-smeberg.com                             Jeffery Duke
                                                          DUKE BANISTER MILLER & MILLER
      Counsel for Plaintiffs KrisJenn Ranch,              22310 Grand Corner Drive, Suite 110
      LLC, Krisjenn Ranch, LLC, Series Uvalde             Katy, TX 77494
      Ranch, KrisJenn Ranch, LLC, Series                  jduke@dbmmlaw.com
      Pipeline Row
                                                          Counsel for Defendant Longbranch
                                                          Energy, LP
      Ronald J. Smeberg                                   Shane P. Tobin
      THE SMEBERG LAW FIRM, PLLC                          OFFICE OF THE U.S. TRUSTEE
      2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
      San Antonio, TX 78201-4926                          Austin, Texas 78701
      ron@smeberg.com                                     shane.p.tobin@usdoj.gov

      Counsel for Third-Party Defendant Black            United States Trustee
      Duck Properties, LLC
      William P Germany                                  John Terrill
      BAYNE, SNELL & KRAUSE                              12712 Arrowhead Lane
      1250 N.E. Loop 410, Suite 725                      Oklahoma City, OK 73120
      San Antonio, TX 78209
      wgermany@bsklaw.com                                Third Party-Defendant, pro se

      Counsel for Larry Wright
      Laura L. Worsham
      JONES, ALLEN & FUQUAY, L.L.P.
      8828 Greenville Avenue
      Dallas, TX 75243
      lworsham@jonesallen.com

      Counsel for McLeod Oil, LLC

                                                   /s/ Christopher S. Johns
                                                   Christopher S. Johns


                                                 10
